Title: From George Washington to Major Levin Winder, 22 February 1780
From: Washington, George
To: Winder, Levin


          
            Sir
            Hd Qrs Morristown 22d Feby 1780
          
          By recent accounts it appears that the enemy have drawn off their horse from Staten Island to York Island—Tho we cannot determine the motives which gave rise to this move, yet as it may be intended to carry on some enterprise against such part of our out posts as lay most exposed to their excursions I have to recommend to you an increase of vigilance and precaution to obviate or guard against such an event. The badness of the roads is by no means a preventative. This very circumstance may be an encouragement to such an undertaking, by the state of security in which it may be supposed to place us. It will be adviseable to keep an eye on such part of the North river above you as still admits of a passage on the ice. You will make this communication to the officer who will relieve you. I am &c.
        